Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR Page 21.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Notification of this examiner's amendment was provided to Nelson A. Quintero (Reg. No. 34,143) on December 27, 2021. The application has been amended based on the amendment filed on 12/13/2021. The preamble of dependent claims 4 and 5 are amended to include “The encoding and verification code generation methods” to match independent claim 1. The preamble of dependent claim 7 is amended to include “The encoding and data verification methods” to match independent claim 6.

Claim 4. (Examiner Amended) The encoding and verification code generation method according to claim 1, wherein the step of generating the second-level checksum and recording the second-level checksum in the accompanying verification file further comprises:
using a device key to sign the second-level checksum to generate a digital signature associated with the second-level checksum, and recording the digital signature in the accompanying verification file.

Claim 5. (Examiner Amended) The encoding and verification code generation method according to claim 4, wherein the data segment comprises at least one group of pictures (GOP) or at least one set of media data (mdat).

Claim 7. (Examiner Amended) The encoding and data verification method according to claim 6, wherein, with respect to the second-level checksum covering the first-level checksum corresponding to 
identifying, from the accompanying verification file, the second-level checksum covering the first-level checksum corresponding to the video/audio under verification; and
using a device key to verify whether the second-level checksum and the digital signature associated with the second-level checksum are correct.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
In response to an After Final pilot 2.0 filed 12/13/2021, the amended claims as presented are entered. Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1. Claim 1 recites “performing encoding by an encoding engine to generate a video/audio stream having a plurality of data segments; each time a data segment of the data segments is completely generated by encoding, dynamically generating a first-level checksum associated with the data segment in real-time by a verification code generation circuit, and recording the first-level checksum in an accompanying verification file; and at an interval of every N data segments of the data segments, generating a second-level checksum for W consecutive first-level checksums by the verification code generation circuit, and recording the second-level checksum in the accompanying verification file, where W is a positive integer greater than or equal to 2, and N is a positive integer greater than 0 and smaller than or equal to W; wherein the first-level checksum of the data segment comprises a first hash value associated with the data segment, and the second-level checksum comprises a second hash value of the first hash values of the covered first-level checksums, wherein the first-level checksum of the data segment further comprises a timestamp associated with the data segment, and the second-level checksum further comprises the timestamps of the covered first-level checksums, and wherein the timestamp associated with the data segment is a starting time of the data segment. (Paragraphs 0008-0040 of Applicant's specification).” 

Independent Claim 6 and 8 has similarly claim limitation as Claim 1, and therefore, are considered allowable for the reasons stated above for independent Claim 1. The dependent claims 4-5, 7 and 11-14 are allowed because they further limit independent Claims 1, 6, and 8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 6, and 8, and the dependent claims 4-5, 7 and 11-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/             Examiner, Art Unit 2426                                                                                                                                                                                           
/MUSHFIKH I ALAM/             Primary Examiner, Art Unit 2426